Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 9-14 allowed.
The following is an examiner’s statement of reasons for allowance: Janiszewski (US 3,981,210) was found to be the closest prior art.  Janiszewski discloses a machining tool 10 for processing a bore of a workpiece (See Figure 1); comprising a cutting body extending in the direction of a tool longitudinal axis (Note: the portion of the machining tool including the cutting element 16) and having at least one circumferentially arranged cutting element 16, characterized by a guide body 26, which adjoins the cutting body in the direction of the tool longitudinal axis (See Figure 1), is fastened to an end of the cutting body (Note: the guide body 26 is mounted within a slot 30 formed on the end of the cutting body) (Col. 1, Lines 63-67) and has at least one circumferentially arranged guide element 42 (Note: the outer race of the guide roller), wherein the guide body 26 is free of cutting elements and wherein the guide body 26 is configured to exert a preload force such that, during use, the at least one guide element is preloaded against a bearing for the guide body (Col. 2, Lines 9-22).
Janiszewski does not disclose wherein the guide body comprises two guide elements which are circumferentially arranged at two angle positions, wherein an angle bisector is assigned to the two angle positions, and that the preload force extends in the direction of the angle bisector.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Janiszewski, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722